
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 1032
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 15, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Public Health Service Act to
		  improve the prevention, diagnosis, and treatment of heart disease, stroke, and
		  other cardiovascular diseases in women.
	
	
		1.Short titleThis Act may be cited as the
			 Heart Disease Education, Analysis
			 Research, and Treatment for Women Act or the
			 HEART for Women
			 Act.
		2.Report by
			 Government Accountability Office
			(a)In
			 GeneralThe Comptroller
			 General of the United States shall conduct a study investigating the extent to
			 which sponsors of clinical studies of investigational drugs, biologics, and
			 devices and sponsors of applications for approval or licensure of new drugs,
			 biologics, and devices comply with Food and Drug Administration requirements
			 and follow guidance for presentation of clinical study safety and effectiveness
			 data by sex, age, and racial subgroups.
			(b)Report by
			 GAO
				(1)SubmissionNot
			 later than 12 months after the date of the enactment of this Act, the
			 Comptroller General shall complete the study under subsection (a) and submit to
			 the Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate a report on
			 the results of such study.
				(2)ContentsThe
			 report required by paragraph (1) shall include each of the following:
					(A)A description of
			 the extent to which the Food and Drug Administration assists sponsors in
			 complying with the requirements and following the guidance referred to in
			 subsection (a).
					(B)A description of
			 the effectiveness of the Food and Drug Administration’s enforcement of
			 compliance with such requirements.
					(C)An analysis of the
			 extent to which females, racial and ethnic minorities, and adults of all ages
			 are adequately represented in Food and Drug Administration-approved clinical
			 studies (at all phases) so that product safety and effectiveness data can be
			 evaluated by gender, age, and racial subgroup.
					(D)An analysis of the
			 extent to which a summary of product safety and effectiveness data
			 disaggregated by sex, age, and racial subgroup is readily available to the
			 public in a timely manner by means of the product label or the Food and Drug
			 Administration’s Website.
					(E)Appropriate
			 recommendations for—
						(i)modifications to
			 the requirements and guidance referred to in subsection (a); or
						(ii)oversight by the
			 Food and Drug Administration of such requirements.
						(c)Report by
			 HHSNot later than 6 months
			 after the submission by the Comptroller General of the report required under
			 subsection (b), the Secretary of Health and Human Services shall submit to the
			 Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate a response to
			 that report, including a corrective action plan as needed to respond to the
			 recommendations in that report.
			(d)DefinitionsIn
			 this section:
				(1)The term
			 biologic has the meaning given to the term biological
			 product in section 351(i) of the Public Health Service Act
			 (42 U.S.C.
			 262(i)).
				(2)The term
			 device has the meaning given to such term in section 201(h) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(h)).
				(3)The term
			 drug has the meaning given to such term in section 201(g) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(g)).
				3.Reporting on
			 quality of and access to care for women with cardiovascular
			 diseasesPart P of title III
			 of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended
			 by adding at the end the following:
			
				399V–5.Reporting on
				quality of and access to care for women with cardiovascular
				diseasesNot later than
				September 30, 2013, and annually thereafter, the Secretary of Health and Human
				Services shall prepare and submit to the Congress a report on the quality of
				and access to care for women with heart disease, stroke, and other
				cardiovascular diseases. The report shall contain recommendations for
				eliminating disparities in, and improving the treatment of, heart disease,
				stroke, and other cardiovascular diseases in
				women.
				.
		4.Extension of WISEWOMAN
			 programSection 1509 of the
			 Public Health Service Act (42 U.S.C. 300n–4a) is
			 amended—
			(1)in subsection
			 (a)—
				(A)by striking the
			 heading and inserting In
			 general.—; and
				(B)in the matter
			 preceding paragraph (1), by striking may make grants and all
			 that follows through purpose and inserting the following:
			 may make grants to such States for the purpose; and
				(2)in subsection
			 (d)(1), by striking there are authorized and all that follows
			 through the period and inserting there are authorized to be appropriated
			 $23,000,000 for fiscal year 2012, $25,300,000 for fiscal year 2013, $27,800,000
			 for fiscal year 2014, $30,800,000 for fiscal year 2015, and $34,000,000 for
			 fiscal year 2016..
			
	
		
			Passed the House of Representatives September 30
			 (legislative day September 29), 2010.
			Lorraine C. Miller,
			Clerk
		
	
